DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       Claim 17, line 1 refers to claim 2 which is not a claim directed to the same preamble of the claimed subject matter. Claim 17 should probably depend on claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1, 2, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and(a)(2) as being anticipated by Gutterman et al. ‘801
       The PG Pub to Gutterman discloses sensors to detect the surroundings and road status as described in paragraph 9. The device can control the vehicle by a CAN bus as described in paraghraph 10. Paragraphs 35-53 generally describe the applicable embodiments of the invention. Paragraph 37 describes data streaming to the vehicle controller to operate vehicle state controllers. Paragraph 51 describes determining the state of the vehicle and manipulating the controls at different times and locations during the trajectory. Figure 1B shows the inventive concept.
[0009] The road status data may be indicative of external obstacles (e.g., 
nearby vehicles/bicycles, pedestrians, traffic islands, and suchlike) and/or 
traffic regulation signs/lights, identified in the acquired image of the 
external surroundings of the vehicle.  The road status data may include 
additional data acquired by other sensors and/or wirelessly received (e.g., 
over a wireless Internet communication), such as, but not limited to, traffic 
loads, weather conditions, speed limitations, average vehicle speed applicable 
over certain road sections during certain hours of the day, and suchlike. 
 
[0010] The vehicle status data may be indicative of the vehicle speed, motor 
state (temperature, angular speed), fuel and/or battery state, and the like, as 
identified in the acquired image of the control panel of the vehicle.  
Optionally, and in some embodiments preferably, some, or all, of the vehicle 
status data is received directly from the vehicle by connecting the robotic 
system to the control bus of the car (if such a bus is present) either by a 
wired connection, or wirelessly (e.g., CAN bus, also known as controller area 

other sensors and/or wirelessly fetched, such as, but not limited to, the 
current state (angular displacement) of the steering wheel, the current state 
of the pedals and/or of levers of the vehicle, battery charging history and the 
like.
[0035] An imaging system of the robotic system is used to continuously acquire 
image data of the external environment (surroundings) of the vehicle and of 
interior portions thereof.  The image data acquired by the imaging system from 
the external environment and from the interior of the vehicle is processed and 
analyzed to respectively determine road status data and vehicle status data. 
 
[0036] A control system of the robotic system is used to determine the road and 
vehicle status data from the acquired images and determine a driving route to a 
predetermined destination based at least in part on the road and/or vehicle 
status data, and/or navigation data obtained from an internal storage of the 
vehicle, and/or wirelessly from a remote data storage/server accessible over a 
data network.  Correspondingly, the control system generates control 
operators/instructions for operating the manipulating systems of the robot in 
order to change the state of the steering wheel, pedals, and/or levers/knobs of 
the vehicle based at least in part on the road and vehicle status data, and the 
determined driving route, in order to safely drive the vehicle to the desired 
destination. 
 
[0037] FIGS. 1A and 1B are block diagrams schematically illustrating autonomous 

FIG. 1A shows a simplified scheme of the autonomous robotic system 10 using a 
control unit 11a to process and analyze one or more streams of image data 
received from an imaging system 12.  The control unit 11a is configured and 
operable to determine road and vehicle status data from the received streams of 
image data, and based at least on the determined status data generate control 
operators/instructions for driving/maneuvering the vehicle towards a 
predetermined destination.  The control operators/instructions generated by the 
control unit 11a are used by an actuators manipulator controller 11b to operate 
the manipulating systems 29 to change the operational state of one or more 
actuators of the vehicle (e.g., accelerator pedal, brake pedal, hand brake, 
steering wheel, gear lever, blinker lever, wipers lever, and suchlike). 
 
[0038] The control unit 11a may also use data received from the actuators 
manipulator controller 11b in the generating of the control 
operators/instructions.  For example, and without being limiting, in some 
embodiments the manipulators controller 11b is configured and operable to 
receive state data from sensor units (e.g., encoders, not shown in FIG. 1A), 
provided in the actuators manipulating systems 29 and being indicative of 
operational states of the pedals, levers and/or knobs of the vehicle.  
Optionally, and in some embodiments preferably, the manipulators controller 11b 
is configured and operable to obtain at least part of the state data from 
computer/data systems of the vehicle, for example, by connecting to its data 
bus (e.g., CAN bus).  In this way a feedback loop is obtained allowing the 

provided to the manipulators controller 11b based on the state data the 
manipulators controller 11b gathers from the sensor units, from the actuators 
manipulating systems 29, and/or from the computer/data systems of the vehicle.  
This configuration enables using advanced drive control schemes, for example, 
employing fuzzy logic and neural networks techniques for generating the control 
operators/instructions. 
 
[0039] In some embodiments, the communication between the control unit 11a and 
the actuators manipulator controller 11b is carried out over a universal 
asynchronous receive/transmit (UART) connection, for high level instructions 
and feedback.  However, any suitable serial or parallel bus based data 
communication (e.g., USB, CAN bus, Ethernet, WiFi) may be similarly used 
without departing from the scope and spirit of the present invention. 
 
[0040] Optionally, and in some embodiments preferably, the imaging system 12 
comprises at least two imaging units; an internal imaging unit 12b and an 
external imaging unit 12a.  The internal imaging unit 12b is configured and 
operable to acquire images of the vehicle's interior Ib being indicative of the 
vehicle status e.g., comprising indicators of the control panel of the vehicle 
and/or showing operational states of levers, knobs and/or pedals of the 
vehicle.  The external imaging unit 12a is configured and operable to acquire 
images of the vehicle's external surroundings Ia being indicative of the road 
status e.g., road direction, traffic signs, traffic lights, possible obstacles 

 
[0041] It is however noted that in some possible embodiments the images of the 
vehicle's external surroundings Ia and of the vehicle's interior Ib are 
acquired by means of a single imager unit.  For example, and without being 
limiting, such a single imager unit may be configured to acquire a very wide 
field of view including the image data of both the external surroundings Ia and 
of the vehicle's interior Ib (i.e., concurrently acquiring all needed image 
data).  Additionally or alternatively, a movable/rotatable imager unit may be 
used to sequentially acquire the external surroundings Ia and the vehicle's 
interior Ib.  Additionally or alternatively, optical means (mirrors, lenses, 
splitters) can be used to combine the image data of external surroundings Ia 
and of the vehicle's interior Ib on different areas of the same imager sensor, 
so as to combine them into a single image frame. 
 
[0042] In FIG. 1A, the control unit 11a is configured and operable to determine 
from the images Ib acquired by the internal imaging unit 12b the data 
indicative of the vehicle status, comprising, inter alia, vehicle velocity, 
temperature and angular velocity of the engine, fuel and/or battery state, 
operational state of pedals, lever and/or knobs of the vehicle, and suchlike.  
The road status data is determined by the control unit 11a from the images Ia 
acquired by the external imaging unit 12a, by identifying in the acquired 
images the direction of the road and/or lane, nearby vehicles and/or 
pedestrians, traffic signs, traffic lights, sidewalks and/or traffic islands.  

control unit 11a determines if states of the vehicle actuators need to be 
changed, and generates the control operators/instructions accordingly, for 
adjusting the vehicle actuators' states by the manipulators controller 11b. 
 
[0043] FIG. 1B is a block diagram showing other possible embodiments of the 
robotic driving system 10.  In this non-limiting example the manipulators 
controller 11b is coupled to the actuators manipulating systems 29 that 
comprises an accelerator pedal manipulating system 24, brake pedal manipulating 
system 25, steering wheel manipulating system 23, and levers/knobs actuator 26. 
 
[0044] The levers/knobs actuator 26 is adapted for operating various 
buttons/knobs, keys, gear shaft, and/or handbrake, of the vehicle.  In some 
possible embodiments, the robotic driving system 10 further comprises a clutch 
pedal manipulating system (not shown) configured and operable to operate a 
clutch pedal of the vehicle, if so needed. 
 
[0045] The manipulators controller 11b is configured and operable to receive 
the control operators/instructions generated by the control unit 11a and 
actuate the one or more of the actuators manipulating systems 29 (23, 24, 25, 
and/or 26) accordingly, receive state data (e.g., angular position) from sensor 
units (23e, 24e, 25e and 26e, respectively) of the actuators manipulating 
systems 29 and transfer the same to the control unit 11a.  As also seen in FIG. 
1B, the data communication between the imaging system 12 and the control unit 

instructions to the imaging system 12 e.g., for adjusting optical elements 
thereof and/or image acquisition direction of one or more imagers thereof. 
 
[0046] A human machine interface (HMI) unit 16 may be used to input data from a 
user and/or to output data to the user.  For example, and without being 
limiting, the HMI unit 16 may be configured and operable to receive audible 
data (e.g., indicative of the destination and/or the location data) and/or 
instructions (e.g., start, stop, drive, or other such instructions) from the 
user via an audio input device 16m (e.g., using one or more microphones), and 
transfer the same to the control unit 11a.  The HMI unit 16 may receive output 
data from the control unit 11a and generate respective audible output to the 
user using an audio output device 16s (e.g., using one or more speakers).  For 
this purpose the HMI unit 16 may employ any suitable voice recognition and 
voice generating techniques known in the art. 
 
[0047] The HMI unit 16 may use a data communication unit 16c to communicate 
digital data with the user using any suitable input/output device (e.g., 
keypad/keyboard, pointing device, LCD/video display, touch screen or pad, or 
suchlike).  Optionally, and in some embodiments preferably, the data 
communication unit 16c comprises a wireless communication device 16r for 
wirelessly communicating data (e.g., using optical communication, such as 
infrared communication, and/or radio-frequency communication, such as WiFi, 
Bluetooth, near field communication--NFC, Zigbee) with a user device 16u (e.g., 

16.  For example, and without being limiting, a smart device/phone 16u of the 
user may be used to provide the robotic system 10 with the destination data, 
and/or location data using the positioning functionalities (e.g., GPS and/or 
base stations triangulation) of the smart device 16u.  Similarly, the smart 
device 16u may be also used to provide the system 10 with maps (e.g., using 
Google Maps.TM.) and/or navigation data (e.g., using Waze.TM.). 
 
[0048] Alternatively or additionally, the data communication unit 16c may 
further comprise a cable connector 16u for communicating data with a user 
device (e.g., smart device) over a serial or parallel data communication cable 
(e.g., using a universal serial bus protocol--USB).  The control unit 11a may 
be configured to receive various types of information via the cable connector 
16u, such as, but not limited to, road data, map data, location data, one or 
more destinations, locations of petrol and/or battery charge stations, and such 
like. 
 
[0049] Optionally, and is some embodiments preferably, the robotic system 10 
comprises a wireless communication unit 15 for communicating data with one or 
more remote computer systems/servers 19 (e.g., using Internet access over WiFi 
or cellular network).  The control unit 11a may be configured and operable to 
fetch the maps and/or the navigation data directly through the wireless 
communication unit 15.  The wireless communication unit 15 may be used to fetch 
different types of information relevant for the driving of the vehicle to the 

conditions/forecasts, locations of gasoline/charging stations, and suchlike. 
 
[0050] Optionally, and in some embodiments preferably, as least some of the 
data communication (conducted through wires and/or wirelessly) performed 
by/with the robotic driving system 10 is encrypted in order to ensure safety 
and security.  Any suitable encryption scheme may be utilized for this purpose, 
such as DES, RSA, SHA. 
 
[0051] The robotic system 10 may also comprise a positioning system 18 using 
GPS and/or inertia measurement unit (IMU) for continuously determining the 
location of the vehicle in which the robotic system 10 is used.  In this way, 
the control unit 11a can determine at any given time the location of the 
vehicle based on position/orientation data received from the positioning system 
18, monitor the progress of the ride towards the destination and determine 
control operators/instructions for the actuators manipulation controller 11b, 
accordingly.  Alternatively or additionally, the position data obtained, or 
derived, from the positioning unit 18 may be communicated via the wireless 
communication unit 15 for processing and generating navigation data to the 
destination by a remote server/service 19. 
 
[0052] A power source 17 of the robotic system 10 is also shown in FIG. 1B, for 
powering the different units/devices of the robotic system 10.  An internal 
rechargeable battery (not shown) may be used for the power source 17, or 

to a power supply of the vehicle. 
 
[0053] The robotic system 10 may further comprise a safety and monitoring unit 
18 configured and operable to receive and process the status data determined by 
the control unit 11a and the state data obtained by the actuators manipulator 
controller 11b from the different actuators manipulating systems, to assure 
that all of the units/devices of the system 10 are operating properly and 
safely.  In some embodiments, the safety and monitoring unit 18 analyzes the 
input data of each unit/device being monitored to assure its validity and 
quality (e.g., verify the images received from the imaging system are not 
saturated or blocked), and assesses the output of the module to assure the 
obtained results are within acceptable operational ranges.  If a problem is 
identified, the safety and monitoring unit 18 issues respective 
indications/alerts to the user indicating the identified problem and and/or 
logs the same in the system 10.  For example, and without being limiting, the 
safety and monitoring unit 18 may be able to stop the vehicle if the identified 
problem is crucial.  In some embodiments the safety and monitoring system 18 is 
configured and operable to monitor the operation of the motors (seen in FIGS. 
2A and 2B) of the actuating systems and the status of the power source 17 of 
the system 10.

                                    P           
     
    
    PNG
    media_image1.png
    491
    628
    media_image1.png
    Greyscale






                                                              PTO-892

The remaining references cited on the PTO-892 define the general state of the art.

Allowable Subject Matter
Claims 3-9, 12-16, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661